Citation Nr: 0629065	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In May 2003, the Board granted service 
connection for residuals of a left wrist fracture.  In a June 
2003 rating decision, the RO assigned a noncompensable rating 
for the veteran's service connected residuals of a left wrist 
fracture, which the veteran is now appealing.

In May 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Residuals of a left wrist fracture has not resulted in 
limitation of motion productive of dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm, 
or favorable ankylosis.

2.  Residuals of a left wrist fracture have been manifested 
by x-ray evidence of degenerative changes, with some pain and 
limitation of motion. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service 
connected residuals of a left wrist fracture have been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2004.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the October 2004 
notice letter was subsequently considered by the RO in the 
May 2005 supplemental statement of the case.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board recognizes that the notification from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Board finds it is not 
prejudicial to decide the case now, given the communications 
regarding the evidence necessary to establish his claim and 
the fact that an effective date of the date of claim has 
already been assigned to his service-connected disability.  
With regard to the increase in rating being granted below, 
the RO will establish an appropriate effective date which the 
veteran will be advised of and which is subject to appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in September 2002 and January 2004.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran received private medical treatment for his left 
wrist.  In September 1992, the veteran was treated by Dr. 
J.J.P and underwent left hand x-rays which showed a small 
bony fragment adjacent to the distal radius, which may have 
been an old chip fracture.  Otherwise, the bone and joint 
relationship appeared normal. 

In March 1999, the veteran was treated for complaints of left 
wrist pain at the Desert Orthopedic Center.  Physical 
examination showed that the left wrist was fully mobile, 
there was no atrophy and motor function was normal, Watson 
test was negative, the distal radial ulnar joint tests were 
negative throughout, Phalen's test was mildly positive over 
both wrists, and there were no visible signs of swelling, 
inflammation or dystrophic changes.  The veteran's left wrist 
was tender.  X-rays showed mild cystic changes in the lunate, 
which may have been degenerative in nature.  In April 1999, 
x-rays showed no evidence suggestive of an interosseous 
ligament tear or triangular fibrocartilage tear.  There was 
some early narrowing and sclerotic change involving the 
radiocarpal joint space consistent with some early 
degenerative joint disease.  

In September 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of episodes of aching pain that occurred on a 
daily basis lasting for a few minutes that was brought on by 
repetitive vigorous motion of the wrists.  He had full, pain-
free, and unrestricted range of motion of the left wrist and 
fingers.  Physical examination of the left wrist showed 
normal and pain-free range of motion with dorsiflexion of 70 
degrees and palmar flexion at 80 degrees.  There was no 
swelling or tenderness of the wrist.  There was also no 
limited motion or joint function due to flare-ups and no 
ankylosis.  X-rays showed a small bony chip adjacent to the 
radial styloid, which may have represented an old fracture.  
He was diagnosed as having status post left wrist fracture 
without neurologic or mechanical deficit.

In January 2004, the veteran was afforded another VA 
examination for the left wrist.  At that time, the veteran 
had some pain, weakness and stiffness, but there was no 
swelling, heat, redness, or instability.  Physical 
examination showed that flexion was limited to 52 degrees and 
extension was limited to 48 degrees.  Radial deviation was 6 
to 8 degrees.  The joint was not painful during the 
examination, but the veteran stated that it did get painful 
depending on the weather.  There was no evidence of edema, 
effusion, instability, weakness or tenderness, redness, heat, 
abnormal movement, or guarding.  X-rays showed degenerative 
changes in the left wrist joint.  The veteran was diagnosed 
as having degenerative joint disease of the left wrist.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected residuals of a left wrist 
fracture are evaluated as noncompensable under Diagnostic 
Code 5215.  Under Diagnostic Code 5215, a 10 percent 
evaluation may be assigned for palmar flexion limited in line 
with the forearm, and for dorsiflexion less than 15 degrees.  
A 10 percent evaluation is the only assignable rating under 
this diagnostic code for both the major and minor 
extremities.

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion (a 30 percent evaluation 
is warranted for the dominant wrist).  A 30 percent 
evaluation may be assigned under this diagnostic code for 
ankylosis of the minor wrist in any other position, except 
favorable (a 40 percent rating is warranted for the dominant 
wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

Review of the evidence of record shows that the veteran's 
left wrist is his minor wrist and it had normal range of 
motion until the most recent, January 2004, VA examination.  
At that time, flexion was limited to 52 degrees and extension 
was limited to 48 degrees.  Thus, the evidence shows that the 
veteran's left wrist, although limited in motion, does not 
show dorsiflexion as limited to less than 15 degrees or that 
palmar flexion is limited in line with the forearm, as 
required for even a minimum 10 percent rating under this 
Diagnostic Code.  Consequently, the objective range of motion 
studies by themselves do not show entitlement to a 
compensable rating under the Diagnostic Codes for limitation 
of motion.

However, after having carefully reviewed the evidence of 
record, the Board finds that the evidence supports a grant of 
a 10 percent evaluation for the left wrist based on 
limitation of function and degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

The record does show that limitation of motion has worsened 
over the years, as shown in the January 2004 VA examination.  
In addition, x-ray findings show that the veteran currently 
has degenerative joint disease of the left wrist and the 
veteran complained of having aching pain that occurred on a 
daily basis that was brought on by repetitive vigorous motion 
of the wrists.  As noted above, the medical evidence of 
record does not document left wrist motion limited to a 
degree warranting assignment of a compensable rating pursuant 
to Diagnostic Code 5215.  However, a rating for arthritis can 
also be assigned based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59, which states that painful motion with 
joint or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  Thus, it is the 
Board's judgment that the disability picture more nearly 
approximates the pain on motion required for a 10 percent 
rating, and, hence, a 10 percent rating is warranted for the 
service-connected left wrist disability.  38 C.F.R. § 4.7.  

Additionally, the Board finds that an evaluation in excess of 
10 percent for the left wrist is not warranted based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran's 
limitation of motion reported during the January 2004 VA 
examination is not severe enough to warrant a higher 
evaluation under Diagnostic Code 5215, and the Board 
concludes that the 10 percent rating appropriately reflects 
the loss of function resulting from the service-connected 
left wrist disability.  The Board notes the veteran's 
contentions regarding loss of grip strength and neurological 
dysfunction.  However, the examiner in September 2002 
specifically noted that nerve problems in the left hand and 
wrist were due to causes other than the service-connected 
left wrist fracture.  Service connection for a cervical spine 
disorder and thoracic outlet syndrome has been denied, and 
any neuropathy associated with these disabilities or with 
carpat tunnel entrapment, for which service connection has 
not been established, is not ratable as a part of the 
service-connected left wrist disorder.  The Board finds that 
the preponderance of the evidence is against a finding that 
the service-connected residuals of a left wrist fracture are 
any more than 10 percent disabling under the schedular 
criteria, DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
The Board also finds that given the ongoing complaints of 
left wrist pain, the 10 percent rating is warranted 
throughout the pendency of this claim and that a "staged" 
rating is not warranted.


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
left wrist fracture is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


